Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 1 of 23

CHUBE

Additional Coverages

Loss Of Utilities
(cantinued)

Newly Acquired
Premises

Property Insurance

Business Income With Extra Expense

excluding overhead communication, transmission or distribution equipment, necessary to
supply your premises with:

° water supply;
e communication supply;
° power supply;

° natural gas supply;

° sewage treatment; or
° on-line access,
services.

We will pay such loss provided that the disruption of services:

° is not due to your failure to comply with the terms and conditions of any contract; and
° has been reported to the service provider.

We will not pay for the actual business income loss you incur until the:

° applicable waiting period shown in the Declarations for Business Income expires;

° applicable waiting period shown in the Declarations for Loss Of Utilities expires; or

° first 24 normal business hours following the direct physical loss or damage expires,
whichever is the longer.

This Additional Coverage does not apply if the direct physical loss or damage is caused by or
results from earthquake or flood.

We will pay for the actual:
° business income loss you incur due to the actual impairment of your operations; and
° extra expense you incur due to the actual or potential impairment of your operations,

during the period of restoration, not to exceed the applicable Limit Of Insurance for Business
Income shown in the Declarations under Newly Acquired Premises.

This actual or potential impairment of operations must be caused by or result from direct physical
loss or damage by a covered peril to property at each newly acquired premises. This Additional
Coverage applies until the first of the following occurs:

° you notify us of how you want Business Income With Extra Expense to apply to the newly
acquired premises and we add such premises to this policy;

° 180 days pass from the date you acquire the premises; or
° this policy expires.

We will charge you additional premium from the date you acquire the premises, if we add such
premises to this policy.

 

Form 80-02-1004 (Rav. 7-03)

Contract Page 9 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 2 of 23

 

Additional Coverages

(continued)

Pollutant Clean-up Or We will pay for the actual business income loss you incur due to the actual impairment of your

Removal operations during the period of restoration, not to exceed the applicable Limit Of Insurance for
Pollutant Clean-up Or Removal shown under Business Income in the Declarations.
This actual impairment of operations must be caused by or result from the enforcement of any
ordinance or law that requires you to clean up or remove pollutants from land, water or air, either
inside or outside of a building, as a result of direct physical loss or damage by a covered peril to
property at the premises shown in the Declarations.

Preparation Of Loss We will pay the reasonable and necessary expenses and fees incurred following covered loss or

Fees damage to certify your business income loss or extra expense, not to exceed the applicable Limit

Of Insurance for Preparation Of Loss Fees shown under Business Income in the Declarations.
This Additional Coverage does not apply to any expenses you incur for any:
° insurance adjuster, consultant or attorney; or

° of your subsidiaries or affiliates.

Limits Of Insurance The most we will pay in any occurrence is the amount of loss, not to exceed the applicable Limit
Of Insurance shown in the Declarations.

Automatic Increase In The Limits Of Insurance for Business Income With Extra Expense will automatically increase by

Limits the annual percentage shown in the Declarations under Automatic Increase In Limits. At the time
of loss or damage, the amount of increase will be determined by multiplying the applicable Limit
Of Insurance shown in the Declarations by the percentage of the annual increase, applied on a pra
rata basis.

This Automatic Increase In Limits:

° applies only to a premises shown in the Declarations for which the Automatic Increase in
Limits is shown; and

° does not apply to any Limit Of Insurance applicable to more than one premises.

Waiting Period Subject to the applicable Limit Of Insurance, we will pay the amount of business income loss
that is incurred after the waiting period shown in the Declarations for each occurrence.

If a waiting period is shown in the Iheclardtiens, the waiting period begins immediately following
the time of the covered direct physical Ke2sice démage.

If two or more Business Income waiting periods apply ta the same occurrence, only the largest
single waiting period will apply, unless otherwise stated.

Hours shown for the waiting period are the normal business hours.

The waiting period does not apply to extra expense.

Property Insuranca
Form 80-02-1004 (Rav. 7-03) Contract Page 10 of 15

 
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 3 of 23

CHUBE

Loss Determination

Business Income

Extra Expense

Resumption Or
Continuance Of
Operations

Property Insurance

Business Income With Extra Expense

In making any loss determination under this coverage, we may utilize relevant sources of
information, including:

° your financial records and accounting procedures;
° bills, invoices and other vouchers;
° deeds, liens and contracts;

° status and feasibility reports; and

° budgeting and marketing records.

The amount of business income loss will be determined based on the:
° net income of your business before the direct physical loss or damage occurred;

° the likely net income of your business if no loss or damage occurred, but not including any
business income that would likely have been earned as a result of an increase in the volume
of business due to favorable business conditions caused by the impact of the covered loss on
customers or on other businesses; and

° your continuing operating expenses, including your continuing normal payroll expenses,
necessary to resume operations with the same quality of service that existed just before the
direct physical loss or damage.

The amount of extra expense loss will be determined based on necessary expenses that:

° exceed your normal operating expenses that would have been incurred by operations
during the period of restoration, if no physical loss or damage had occurred; and

° reduce the business income loss that otherwise would have been incurred.
We will deduct from the total of such expenses:

° the salvage value that remains on any property bought for temporary use during the period
of restoration, once operations are resumed; and

° any extra expense that is paid for by other insurance.

We will reduce the amount of any business income loss payment to the extent you can resume or
continue your operations, in whole or in part, by using:

° damaged or undamaged property, including merchandise or stock; or
° any other available premises.
If you elect not to resume or continue operations:

° any loss determination for business income will be based on the length of time it would
have taken to resume or continue operations with reasonable speed; and

° we will not make any payment for extra expense,

 

Form 80-02-1004 (Rav. 7-03)

Contract Page 11 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 4 of 23

 

Loss Payment Option

Monthly Limit Of
Indemnity

Loss Payment
Limitations

Debris Removal

Increase Of Loss Due To
Death Or Injury

Increase Of Loss Due Ta
Strikers Or Others
Causing A Delay

Loss Or Damage To
Electronic Data

Property Insuranca

The following Loss Payment Option applies when a Monthly Limit of Indemnity under Business
Income is shown in the Declarations:

The most we will pay for the actual business income loss incurred in each period of 30
consecutive days after the beginning of the period of restoration will be determined by
multiplying the Limit Of Insurance for Business Income With Extra Expense by the Monthly
Limit Of Indemnity shown in the Declarations.

If all of the amount determined by this calculation is not used in the 30 day period, the unused
portion may be applied to any subsequent 30 day periods.

This Monthly Limit Of Indemnity applies only for business income loss, not extra expense.

We will not pay for any extra expense you incur for the demolition or removal of debris, but we
will pay for such extra expense you incur to the extent it reduces the amount of a covered
business income loss that otherwise would have been payable under this contract.

We will not pay for any business income loss or extra expense caused by or resulting from any
injury, sickness, disease, death, emotional injury, emotional distress or humiliation of any person.

We will not pay for any increase of loss caused by or resulting from delay in repairing or replacing
property or resuming your operations, due to interference at the location of the repair,
replacement or operations by strikers or other persons.

We will not pay for any business income loss or extra expense you incur caused by or resulting
from direct physical loss or damage to electronic data, unless such direct physical loss or damage
is caused by or results from:

° aircraft;
° explosion;

° earthquake, (except California) to the extent covered under the Electronic Data Processing
Property contract which is part of this policy;

° falling objects;

° fire;

° flood, to the extent covered under the Electronic Data Processing Property contract which is
part of this policy;

° freezing;

° leakage from fire protection equipment;

° lightning;

° riot or civil commotion;

° sinkhole collapse;

° smoke;

 

Form 80-02-1004 (Rav. 7-03)

Contract Page 12 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 5 of 23

CHUBE

Loss Payment
Limitations

Loss Or Damage To
Electronic Data
(cantinued)

Loss Or Damage To
Finished Stock

Loss Or Damage To
Property Used To
Provide Utility Services

Loss Or Damage To
Water

Nuclear Hazard

Pollutant Clean-up Or
Removal

Conditions (Including
Coverage Territory)

Property Insurance

Business Income With Extra Expense

° vehicles;
° weight of snow; or
° windstorm or hail.

We will not pay for that part of any business income loss to finished stock.

Except as provided for in the Loss of Utilities Additional Coverage, we will not pay for any
business income loss or extra expense caused by or resulting from loss or damage to:

° building;
° personal property of a utility located either inside or outside of a building; or
° service property,

used by you or a utility to provide you with utility services.

We will not pay for any business income loss or extra expense you incur for loss or damage to
water,

We will not pay for any business income loss or extra expense you incur for loss or damage to
building or personal property caused by or resulting from fire which ensues from nuclear
reaction or radiation, or radioactive contamination.

We will not pay for any extra expense you incur for:

° clean up or removal of pollutants from land, water or air, either inside or outside of a
building; or

° testing for, monitoring, containing, treating, detoxifying or neutralizing, or in any way
responding to or assessing the effects of pollutants,

but we will pay for such extra expense you incur to the extent it reduces the amount of a covered
business income loss that otherwise would have been payable under this contract.

The conditions applicable to this contract are contained in the Property/Business Income
Conditions And Definitions form included in this policy. Any additional conditions are shown in
the Additional Condition section of this contract.

 

Form 80-02-1004 (Rav. 7-03)

Contract

Page 13 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 6 of 23

 

Additional Condition

Business Incame
Coinsurance

Coinsurance applies to business income only when a coinsurance percentage under Business
Income With Extra Expense is shown in the Declarations.

Coinsurance does not apply to:

7am OOF

extra expense;

any covered loss of $100,000 or less;
Contractual Penalties;

Ingress And Egress;

New Product Delay; and

the following Additional Coverages:
1, Any Other Location;

2, Dependent Business Premises when a Limit Of Insurance for a specific Dependent
Business Premises has not been purchased;

Newly Acquired Premises;

3. Exhibition, Fair Or Trade Show;
4, International Air Shipments;

5. In Transit;

6. Loss Of Utilities;

7.

8.

Pollutant Clean-up Or Removal; and
9. Preparation Of Loss Fees.

We will not pay the full amount of any business income loss if the applicable Limit Of Insurance
for Business Income With Extra Expense shown in the Declarations is less than:

A.

B.

the applicable coinsurance percentage under Business Income With Extra Expense shown
in the Declarations multiplied by:

the sum of:
1. net income (net profit or loss before income taxes); and
2. operating expenses, including payroll expenses,

that would have been earned or incurred (had no loss occurred) by you in your operations
for the 12 months following the effective date, or last previous anniversary date, of this
policy (whichever is later).

Instead, our maximum business income loss payment will be determined as follows:

 

A. multiply the net income and operating expenses that would have been earned or incurred
(had no loss occurred) by you in your operations for the 12 months following the effective
date, or last previous anniversary date, of this policy by the applicable coinsurance
percentage under Business Income With Extra Expense in the Declarations;
B. _ divide the applicable Limit Of Insurance for Business Income With Extra Expense by the
figure determined in step A;
C. — multiply the total amount of the covered loss by the figure determined in step B; and
D. _ subtract the applicable waiting period, if any, from the amount determined by step C.
Property Insuranca
Form 80-02-1004 (Rav. 7-03) Contract Page 14 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 7 of 23

CHUBB
Additional Condition
Business Income

Coinsurance
(cantinued)

Definitions

Property Insurance

Business Income With Extra Expense

The amount determined in step D. is the most we will pay, not to exceed the applicable Limit Of
Insurance for Business Income With Extra Expense shown in the Declarations.

In determining operating expenses for the purpose of applying coinsurance, the following
expenses, if incurred, shall be deducted from the total of all operating expenses:

prepaid freight - outgoing;

returns and allowances;

discounts;

bad debts;

collection expenses;

cost of raw stock and factory supplies consumed (including transportation charges);
cost of merchandise sold (including transportation charges);

cost of other supplies consumed (including transportation charges);

cost of services purchased from outsiders (not employees) that do not continue under
contract;

power, heat and refrigeration expenses that do not continue under contract if endorsement
form 80-02-1337 is attached; and

all ordinary payroll expense or the amount of payroll expense excluded if endorsement form
80-02-1341 is attached.

The definitions applicable to this contract are contained in the Property/Business Income
Conditions And Definitions form included in this policy.

 

Form 80-02-1004 (Rav. 7-03)

Contract

Page 15 of 15
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 8 of 23

Property Insurance

Electronic Data Processing Property

Table Of Contents

Section

Premises Coverages

Additional Coverages

Debris Removal Coverage

Policy Exclusions

Limits Of Insurance

Deductible

Loss Payment Basis

Loss Payment Basis Exceptions

Loss Payment Limitations

Conditions (Including Coverage Territory)

Definitions

Page No.

13
13
13
15
16
16

16

 

Form 80-02-1017 (Rav. 7-03) Contract

Page 1 of 16

o-ZowvwAomrm A0OrVTAZOO <AvgmVv98E8g

rPoi?Po

O2—-nNaOmMa07 TV

<A vdmVv0E7zv
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 9 of 23

 

THIS PAGE INTENTIONALLY LEFT BLANK

 

Form 80-02-1017 (Rav. 7-03) Contract Page 2 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 10 of 23

CHUBE

Premises Coverages

Electronic Data
Processing Property

Public Safety Service
Charges

Property Insuranca

Electronic Data Processing Property

Contract

Words and phrases that appear in bold print have special meanings and are defined in the
Property/Business Income Conditions And Definitions form included in this policy.

Throughout this contract, the words “you” and “your” refer to the Named Insured shown in the
Declarations of this policy. The words “we”, “us” and “our” refer to the company providing this
insurance.

The following Premises Coverages apply only at those premises for which a Limit Of Insurance
applicable to such coverages is shown in the Declarations.

Except as otherwise provided, the loss or damage must:
° be caused by or result from a technology peril; and

° occur at, or within 1,000 feet of, the premises shown in the Declarations.

We will pay for direct physical loss or damage to electronic data processing property caused by
or resulting from a technology peril, not to exceed the applicable Limit Of Insurance for Electronic
Data Processing Property shown in the Declarations.

If you purchase additional, separate Limits Of Insurance for:
° electronic data processing equipment;
° electronic data;

° mobile communication property; or

° communication property;

then the applicable Limit Of Insurance for:

° Electronic Data Processing Equipment;
° Electronic Data;

° Mobile Communication Property; or

° Communication Property,

shown in the Declarations will apply.

We will pay the charges you:
° assume under any contract or agreement; or
° are required to pay by local ordinance,

in effect at the time of the direct physical loss or damage, if a fire department or other municipal
agency charged with preserving public safety is called to save or protect electronic data processing
property from direct physical loss or damage caused by or resulting from a technology peril, not to
exceed the applicable Limit Of Insurance for Public Safety Service Charges shown in the
Declarations.

 

Farm 80-02-1017 (Rav. 7-03)

Contract Paga 3 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 11 of 23

 

Premises Coverages
(continued)

Removal

Additional Coverages

Any Other Location

Property Insuranca

We will pay for direct physical loss or damage to electronic data processing property while:
° being moved to another location or returned from such location to its original location; or
° temporarily stored at another location,

if you must move the electronic data processing property from such location to preserve it from
imminent loss or damage caused by or resulting from a technology peril, not to exceed the
applicable Limit Of Insurance for:

° Electronic Data Processing Equipment;
° Electronic Data;

° Communication Property; or

° Electronic Data Processing Property,
shown in the Declarations.

The following Additional Coverages apply within the coverage territory.

We will pay for direct physical loss or damage caused by or resulting from a technology peril to:
° electronic data processing equipment;

° electronic data; or

° communication property,

at unspecified premises, not to exceed the applicable Limit Of Insurance for Electronic Data
Processing Property shown under Any Other Location in the Declarations.

If you purchase additional, separate Limits Of Insurance for:

° electronic data processing equipment;

° electronic data; or

° communication property,

then the applicable Limit Of Insurance for:

° Electronic Data Processing Equipment;

° Electronic Data; or

° Communication Property,

shown under Any Other Location in the Declarations will apply.
This Additional Coverage does not apply ta electronic data processing property:
e while at any exhibition, fair or trade show;

° at any newly acquired premises; or

° while in transit,

 

Form 80-02-1017 (Rev. 7-03)

Contract Paga 4 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 12 of 23

CHUBE

Additional Coverages

Any Other Location
(continued)

Exhibition, Fair Or Trade
Show

Fire Protection
Equipment

In Transit

Property Insuranca

Electronic Data Processing Property

This Additional Coverage applies only if an applicable Limit Of Insurance for Electronic Data
Processing Property is shown under Any Other Location in the Declarations.

We will pay for direct physical loss or damage ta:

° electronic data processing equipment; or

° electronic data,

caused by or resulting from a technology peril while:

° in transit to or from any exhibition, fair or trade show; or
° at any exhibition, fair or trade show,

not to exceed the applicable Limit Of Insurance for Electronic Data Processing Property shown
under Exhibition, Fair Or Trade Show in the Declarations.

If you purchase additional, separate Limits Of Insurance for:

° electronic data processing equipment; or

° electronic data,

then the applicable Limit Of Insurance for:

° Electronic Data Processing Equipment; or

e Electronic Data,

shown under Exhibition, Fair Or Trade Show in the Declarations will apply.

This Additional Coverage applies only if an applicable Limit Of Insurance for Electronic Data
Processing Property is shown under Exhibition, Fair Or Trade show in the Declarations.

We will pay the cost you incur to refill your discharged fire protection equipment whether or not
there is direct physical loss or damage to your electronic data processing property.

This Additional Coverage is provided regardless of whether a Limit Of Insurance is shown in the
Declarations.

We will pay for direct physical loss or damage ta:
° electronic data processing equipment; or
° electronic data,

while in transit caused by or resulting from a technology peril, not to exceed the applicable Limit
Of Insurance for Electronic Data Processing Property shown under In Transit in the Declarations.

If you purchase additional, separate Limits Of Insurance for:
° electronic data processing equipment; or

° electronic data,

then the applicable Limit Of Insurance for:

° Electronic Data Processing Equipment; or

 

Farm 80-02-1017 (Rav. 7-03)

Contract Paga 5 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 13 of 23

 

Additional Coverages
In Transit ° Electronic Data,
(continued) shown under In Transit in the Declarations will apply.
This Additional Coverage does not apply:
° to electronic data processing property while in transit to or from any exhibition, fair or
trade show;
° when you are acting as a carrier for hire;
° if you have purchased separate ocean marine insurance which covers electronic data
processing property while in transit; or
° to shipments by mail, unless registered.
This Additional Coverage applies only if an applicable Limit Of Insurance for Electronic Data
Processing Property is shown under In Transit in the Declarations.
International Air We will pay for direct physical loss or damage to:
Shipments

Property Insuranca

° electronic data processing equipment; or

° electronic data,

caused by or resulting from a technology peril while being shipped by air to or from:
° the contiguous United States of America;

° Canada;

° the State of Alaska;

° the State of Hawaii;

° Puerto Rico; or

° territories or possessions of the United States of America or Canada,

and points worldwide, not to exceed the applicable Limit Of Insurance for Electronic Data
Processing Property shown under International Air Shipments in the Declarations.

If you purchase additional, separate Limits of Insurance for:

° electronic data processing equipment; or

° electronic data,

then the applicable Limit Of Insurance for:

° Electronic Data Processing Equipment; or

e Electronic Data,

shown under International Air Shipments in the Declarations will apply.

This Additioanl Coverage applies from the delivery of electronic data processing equipment or
electronic data at the point of origin shown in the air waybill until it is discharged at the destination
shown in the air waybill.

This Additional Coverage does not apply:

° to electronic data processing property while being shipped to or from any exhibition, fair
or trade show;

 

Form 80-02-1017 (Rev. 7-03)

Contract Paga 6 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 14 of 23

CHUBE

Additional Coverages

International Air
Shipments
(continued)

Mobile Communication
Property

Newly Acquired
Electronic Data At Newly
Acquired Premises

Newly Acquired
Electronic Data
Processing Equipment
And Communications
Property

Property Insuranca

Electronic Data Processing Property

° to electronic data processing property being shipped by mail;

° if you have purchased separate ocean marine insurance which covers electronic data
processing property while being shipped by air;

° if you are required to provide a negotiable special carga policy of insurance to any seller,
buyer or bank; or

° to any loss or damage to electronic data processing property payable under the Additional
Coverage for In Transit.

This Additional Coverage applies only if an applicable Limit Of Insurance for Electronic Data
Processing Property is shown under International Air Shipments in the Declarations.

We will pay for direct physical loss or damage to mobile communication property caused by or
resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of Insurance for
Mobile Communication Property shown in the Declarations.

This Additional Coverage does not apply to mobile communication property at, or within 1,000
feet of, the premises shown in the Declarations.

We will pay for direct physical loss or damage to electronic data at newly acquired premises.
caused by or resulting from a technology peril, not to exceed the Limit Of Insurance for Electronic
Data shown in the Declarations under Newly Acquired Premises or Newly Acquired or
Constructed Property.

This Additional Coverage applies until the first of the following occurs:

° you report the value of the electronic data at the newly acquired premises to us and we add
such electronic data to this policy;

° 180 days pass from the date you acquire the premises; or
° this policy expires.

We will charge you additional premium for the reposted getues from the date you acquire the
premises, if we add such electronic data to this potizy.

We will pay for direct physical loss or damage to newly acquired:
° electronic data processing equipment; or

° communication property,

att

° the premises shown in the Declarations; or

° newly acquired premises,

caused by or resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of
Insurance for Electronic Data Processing Equipment or Communication Property shown in the:

° Supplementary Declarations under Newly Acquired Premises or Newly Acquired Or
Constructed Property; or

 

Farm 80-02-1017 (Rav. 7-03)

Contract Paga 7 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 15 of 23

 

Additional Coverages

Newly Acquired
Electronic Data
Processing Equipment
And Communications
Property

(continued)

Preparation Of Loss
Fees

Debris Removal
Coverage

Debris Removal

Property Insuranca

° Declarations under Newly Acquired.

This Additional Coverage applies until the first of the following occurs:

° you report the value of the newly acquired electronic data processing equipment or
communication property to us and we add such electronic data processing equipment or
communication property to this policy;

° 180 days pass from the date you acquire the electronic data processing equipment or
communication property; or

this policy expires.

We will charge you additional premium for the reported values from the date you acquire the
electronic data processing equipment or communication property, if we add such electronic
data processing equipment or communication property to this policy.

We will pay the reasonable and necessary expenses we require you to incur after covered direct
physical loss or damage to electronic data processing property to determine the extent of such
loss or damage, not to exceed the applicable Limit Of Insurance for Preparation Of Loss Fees
shown in the Declarations.

This Additional Coverage does not apply to any expenses you incur for any:
° insurance adjuster, consultant or attorney; or

° of your subsidiaries or affiliates.

The following Debris Removal Coverage applies.

We will pay for the costs you incur to remove debris of damaged electronic data processing
equipment or communication property caused by or resulting from a peril not otherwise excluded
that occurs during the policy period.

Debris removal will be paid only if reported to us in writing within 180 days of the date of the direct
physical loss or damage to the electronic data processing equipment or communication

property.

Debris removal does not apply to costs to:

° clean up or remove pollutants from land, water or air;

° clean up, remove, restore, or replace property because of the presence of fungus; or
° clean up, remove, restore or replace polluted land, water or air,

either inside or outside of a building.

This Debris Removal Additional Coverage is provided regardless of whether a Limit Of Insurance
for Debris Removal is shown in the Declarations.

 

Form 80-02-1017 (Rev. 7-03)

Contract Paga 8 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 16 of 23

CHUBE

Policy Exclusions

Acts Or Decisions

Business Errors

Fungus

Property Insuranca

Electronic Data Processing Property

The following Policy Exclusions apply to all the coverages in this contract:

This insurance does not apply to,loss or damage caused by or resulting from acts or decisions,
including the failure to act or deéide, of any person, group, organization or governmental boily.

This Acts Or Decisions exclusion does not apply to ensuing loss or damage caused by or resulting
from a technology peril.

This insurance does not apply to loss or damage to electronic data processing property caused by
or resulting from errors in the:

° altering;
° calibrating;
° constructing;

° developing;
° distributing;
° installing;

° manufacturing;

° maintaining;

° processing;

° repairing;

° researching; or

° testing,

of that electronic data processing property.

This Business Errors exclusion does not apply to:

° loss or damage that results to other covered property; or

° ensuing loss or damage caused by or resulting from a technology peril.

This insurance does not apply to loss or damage:

° which is fungus;

° which is in anyway attributed ta the presence of fungus; or

° caused by or resulting from fungus,

regardless of any other cause or event that directly or indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such cause or event would otherwise be covered.

 

Farm 80-02-1017 (Rav. 7-03)

Contract Paga 9 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 17 of 23

 

Policy Exclusions

Fungus This Fungus exclusion does not apply when the presence of fungus results from:

(continued) ; .

explosion;
° fire;
° leakage from fire protection equipment; or
° lightning.

Dishonesty This insurance does not apply to loss or damage caused by or resulting from fraudulent, dishonest or
criminal acts or omissions committed alone or in collusion with others by you, your partners,
members, officers, managers, directors, trustees, employees, anyone performing acts coming within
the scope of the usual duties of your employees, or by anyone authorized to act for you, or anyone
to whom you have entrusted covered property for any purpose.

This Dishonesty exclusion does not apply to:

A. acts of vandalism;

B. acts committed by carriers or warehousemen for hire or anyone claiming to be a carrier or
warehouseman for hire, other than:
1. you, your partners, directors, trustees and employees;
2, anyone performing acts coming within the scope of the usual duties of your

employees; or

3. anyone authorized to act for you; or

C. — ensuing loss or damage caused by or resulting from a technology peril.

Earthquake This insusance does net apply to loss or damage caused by or resulting from earthquake, regardless

Errors In Systems
Programming

Property Insuranca

of aniy other sause or eivent that directly or indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

This Earthquake exclusion:

° applies only in the state of California, unless otherwise stated; and

° does not apply to ensuing loss or damage caused by or resulting from a specified per'ill.

This insurance does not apply to loss or damage caused by or resulting from:

A. _ errors or omissions in the development of, programming of, or instructions ta:
1, electronic data processing property; or
2. a machine; or

B, __ electronic data which is faulty, inadequate or defective for the use intended at the time of
loss or damage.

This Errors In Systems Programming exclusion does not apply to ensuing loss or damage caused by
or resulting from a specified peril.

 

Form 80-02-1017 (Rev. 7-03)

Contract Page 10 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 18 of 23

CHUBE

Policy Exclusions
(continued)

Governmental Or Military
Action

Nuclear Hazard

Planning, Design,
Materials Or
Maintenance

Property Insuranca

Electronic Data Processing Property

This insurance does not apply to loss or damage caused by or resulting from seizure, confisestiven,
expropriation, nationalization or destruction of property by order of governmen‘al or military
authority, whether de jure or de facto, regardless of any other cause cr eveat that directly or
indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

This Governmental Or Military Action exclusion does not apply to loss or damage caused by or
resulting from acts of destruction ordered by governmental or military authority:

A. — when taken at the time of a fire to prevent its spread, if the fire would be covered under this
insurance; or

B. _ if the act of destruction is made necessary by direct physical loss or damage to:
1, electronic data processing property while in transit; or

2. a conveyance in or on which electronic data processing property while in transit is
loaded,

caused by or resulting from a technology peril.

This insurance does not apply to loss or damage caused by or resulting from nuclear reaction or
radiation, or radioactive contamination, regardless of any other cause or event that directly or
indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

This Nuclear Hazard exclusion does not apply to ensuing loss or damage to electronic data
processing property caused by or resulting from fire, if the fire would be covered under this
insurance and there is a law in effect in the jurisdiction where the loss or damage occurs that
expressly prohibits us from excluding such ensuing loss or damage.

This insurance does not apply to loss or damage (including the costs of correcting or making good)
caused by or resulting from any faulty, inadequate or defective:

e planning, zoning, development, surveying, siting;

° design, specifications, plans, workmanship, repair, construction, renovation, remodeling,
grading, compaction;

° materials used in repair, construction, renovation or remodeling; or
° maintenance,
of part or all of any property on or off the premises shown in the Declarations.

This Planning, Design, Materials Or Maintenance exclusion does not apply to ensuing loss or
damage caused by or resulting from a technology peril,

 

Form 80-02-1017 (Rav. 7-03) Contract Page 11 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 19 of 23

 

Policy Exclusions
(continued)

Utility Supply Failure

War And Military Action

Wear And Tear

Property Insuranca

This insurance does not apply to loss or damage caused by or resulting from suspension or reduction
of:

° water services;

° electric or other power services;

e natural gas or other fuel services; or

° Internet or other communication services,

regardless of any other cause or event that:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.
This Utility Supply Failure exclusion does not apply:

° if the suspension or reduction of such services is the direct result of direct physical loss or
damage caused by or resulting from a technology peril; or

° to ensuing loss or damage caused by or resulting from a specified peril.

This insurance does not apply to loss or damage caused by or resulting from:
° war, including undeclared or civil war:

° warlike action by a military force, including action in hindering or defending against an actual
or expected attack, by any government, sovereign or other authority using military personnel
or other agents; or

° insurrection, rebellion, revolution, usurped power or action taken by governmental or military
authority, whether de jure or de facto, in hindering or defending against any of these,

regardless of any other cause or event that directly or indirectly:

° contributes concurrently ta; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

This insurance does not apply to loss or damage caused by or resulting from wear and tear or
deterioration.

This Wear And Tear exclusion does not apply to ensuing loss or damage caused by or resulting
from a specified peril or water.

 

Form 80-02-1017 (Rev. 7-03)

Contract Page 12 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 20 of 23

CHUBE

Limits Of Insurance

Deductible

Loss Payment Basis

Our Loss Payment
Options

Replacement Cost Basis

Property Insuranca

Electronic Data Processing Property

The most we will pay in any occurrence is the amount of loss or damage, not to exceed the
applicable Limit Of Insurance shown in the Declarations.

If any Premises Coverage or Additional Coverage appears in more than one contract which form a
part of this policy, unless otherwise specified, the applicable Limit Of Insurance shown in the
Declarations for such coverages is the most we will pay in any occurrence, regardless of the
number of contracts in which such Premises Coverage or Additional Coverage appears.

Subject to the applicable Limit Of Insurance, we will pay the amount of loss or damage in excess of
the applicable deductible amount shown in the Declarations for each occurrence,

If two or more deductibles apply to the same occurrence, only the largest single deductible will
apply, unless otherwise stated.

The following Loss Payment Basis provisions apply to all coverages contained within this contract,
unless otherwise stated.

Subject to the applicable Limit Of Insurance shown in the Declarations:

A. — covered property is valued on a replacement cost basis as described below, unless:
1. the Loss Payment Basis shown in the Declarations is Actual Cash Value; or
2. otherwise stated under Loss Payment Basis Exceptions; and

B. _ valuation also includes, for electronic data processing equipment or communication
property, costs you incur as described below under Ordinance or Law and Extended
Warranties.

In the event of loss or damage covered by this insurance, at our option we will either:
° pay the covered value of the lost or damaged covered property;

° pay the cost of repairing or replacing the lost or damaged covered property plus any reduction
in value of the repaired item;

° take all or any part of the covered property at an agreed or appraised value; or

° repair or replace the covered property with other such property of comparable material and
quality for the same use or occupancy.

Lost or damaged covered property will be valued at the cost to repair or replace such property at the
time of loss or damage, but not more than you actually spend to repair or replace such property at
the same or another location for the same use or occupancy. There is no deduction for physical
deterioration or depreciation.

If you replace the lost or damaged electronic data processing property, the valuation will include
customs duties incurred.

If you do not repair or replace the covered property, we will only pay as provided under Actual
Cash Value Basis.

If you commence the repair or replacement of the lost or damaged covered property within 24
months from the date of the loss or damage, we will pay you the difference between the actual cash
value previously paid and the lesser of the:

e replacement cost at the time of loss or damage; or

 

Farm 80-02-1017 (Rav. 7-03)

Contract Page 13 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 21 of 23

 

Loss Payment Basis

Replacement Cost Basis
(continued)

Actual Cash Value Basis

Ordinance Or Law

Property Insuranca

actual costs you incur to repair or replace.

Payment under the Replacement Cost Basis will not be made until the completion of the repairs or
the replacement of the covered property.

If the Loss Payment Basis shown in the Declarations is Actual Cash Value, lost or damaged
covered property will be valued at the cost to repair or replace such property at the time of loss or
damage with material of like kind and quality, less allowance for each of the following:

physical deterioration;
physical depreciation;
obsolescence; and
depletion.

If there is an ordinance or law in effect at the time of loss or damage that regulates zoning, land use
or construction of electronic data processing equipment or communication property, and if that
ordinance or law affects the repair or replacement of the lost or damaged electronic data
processing equipment or communication property and if you:

A.

repair or replace the electronic data processing equipment or communication property as
soon as reasonably possible, the valuation will include:

1, a the replacement cost of the damaged and undamaged portions of the electronic
data processing equipment or communication property; or

b. the actual cash value of the damaged and undamaged portions of the electronic
data processing equipment or communication property (if the applicable
Loss Payment Basis shown in the Declarations is Actual Cash Value);

2, the costs to demolish and clear the site of the undamaged portion of the electronic
data processing equipment or communication property; and

3. the increased cost to repair or replace electronic data processing equipment or
communication property to the same general size at the same site and for the same
general use, to the minimum standards of such ordinance or law, except we will not
include any costs:

a incurred outside the legal property boundary of the premises shown in the
Declarations;

b. if electronic data processing equipment or communication property is
valued on an actual cash value basis; or

C. attributable to any ordinance or law that you were required to, but failed to,
comply with before the loss; or

do not repair or replace the electronic data processing equipment or communication
property, the valuation will include:

1. the actual cash value of the damaged and undamaged portions of the electronic data
processing equipment or communication property; and

2. the cost to demolish and clear the site of the undamaged portion of the electronic data
processing equipment or communication property,

 

Form 80-02-1017 (Rev. 7-03)

Contract

Page 14 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 22 of 23

CHUBE

Loss Payment Basis

Ordinance Or Law
(continued)

Extended Warranties

Loss Payment Basis
Exceptions

Electronic Data

Property Insuranca

Electronic Data Processing Property

When direct physical loss or damage is caused by or results from both:
° a technology peril; and
° an excluded peril,

the valuation will not include the Ordinance Or Law costs attributable to the excluded peril. Instead,
the valuation will be based on that portion of such costs equal to the proportion that the covered
direct physical loss or damage bears to the total direct physical loss or damage, not including
Ordinance Or Law costs, unless the Ordinance Or Law applies solely to that portion of the
electronic data processing equipment or communication property which suffered the covered
direct physical loss or damage.

This Ordinance Or Law Loss Payment Basis does not apply ta:

° any increase in costs, loss or damage associated with the enforcement of any ordinance or law
that requires any insured or others to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize, or in any way respond to, or assess the effects of fungus or pollutants;
or

° loss or damage caused by or resulting from fire which ensues from nuclear reaction or
radiation, or radioactive contamination,

regardless of any other cause or event that directly or indirectly:

° contributes concurrently to; or

° contributes in any sequence to,

the loss or damage, even if such other cause or event would otherwise be covered.

If a maximum value for ordinance or law is shown in the Declarations, then, subject to the
applicable Limit Of Insurance shown in the Declarations, such maximum value is the most we will
consider under Ordinance Or Law.

Electronic data processing equipment or communication property valuation includes the pro
rata portion of the original cost based on the period of time remaining in your nonrefundable
extended warranties, maintenance contracts or service contracts that you purchased and which are
no longer valid on lost or damaged electronic data processing equipment or communication
property that you repair or replace.

Electronic data is valued on the full cost of replacement or reproduction at the time of direct
physical loss or damage when the electronic data is actually replaced or reproduced.

If the electronic data is not replaced or reproduced, the value is based on the cost of replacing
blank media.

 

Farm 80-02-1017 (Rav. 7-03)

Contract Page 15 of 16
Case 1:20-cv-06781-ALC-KNF Document 1-4 Filed 08/24/20 Page 23 of 23

 

Loss Payment Basis
Exceptions
(continued)

Nuclear Hazard

Electronic Data
Processing Property Not
Owned By You

Loss Payment
Limitations
Loss Of Market

Conditions (Including
Coverage Territory)

Definitions

Property Insuranca

Electronic data processing property which suffers direct physical loss or damage caused by or
resulting from fire which ensues from nuclear reaction or radiation, or radioactive contamination, is
valued on an actual cash value basis, subject to all other exceptions described under Loss Payment
Basis Exceptions.

Electronic data processing property not owned by you is valued on the same basis as your
electronic data processing property, subject to all other exceptions described under Loss Payment
Basis Exceptions, but we will not pay more than the amount for which you are contractually liable.

Labor, materials and services that you furnish or arrange on electronic data processing property
not owned by you is valued based on the actual cost of the labor, materials and services.

We will not pay for any loss or damage that results from loss of market, loss of use or delay.

The conditions applicable to this contract are contained in the Property/Business Income Conditions
And Definitions form included in this policy.

The definitions applicable to this contract are contained in the Property/Business Income Conditions
And Definitions form included in this policy.

 

Form 80-02-1017 (Rev. 7-03)

Contract Page 16 of 16
